        Case 21-30055-5-mcr         Doc 13 Filed 05/25/21 Entered 05/25/21 12:20:03     Desc
                                     Final Decree Est/Tr Page 1 of 1
B2170 (Form 2170) (12/15)

                            UNITED STATES BANKRUPTCY COURT
                                     Northern District of New York
In Re: Debtor(s) (name(s) and address)                       )
Deborah A Saldo                                              )
                                                             )
xxx−xx−8885                                                  )Case Number: 21−30055−5−mcr
4143 Sandbar Lane                                            )
Liverpool, NY 13090                                          )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )Chapter: 7
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )



                                         FINAL DECREE
The estate of the above named debtor(s) has been fully administered.
IT IS ORDERED THAT:
William J. Leberman−Trustee is discharged as trustee of the estate of the above named debtor(s),
and the bond is cancelled.
The case of the above named debtor(s) is closed.

Syracuse, NY
DATED: 5/25/21
                                               BY THE COURT




                                               Margaret M. Cangilos−Ruiz
                                               U.S. Bankruptcy Judge
